Name: 2004/908/EC: Commission Decision of 23 December 2004 concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2004) 5650)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  health;  international trade;  Europe;  animal product;  trade
 Date Published: 2004-12-28

 28.12.2004 EN Official Journal of the European Union L 381/82 COMMISSION DECISION of 23 December 2004 concerning protection measures in relation to Newcastle disease in Bulgaria (notified under document number C(2004) 5650) (Text with EEA relevance) (2004/908/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) thereof, Whereas: (1) Newcastle disease is a highly contagious viral disease in poultry and birds, which can quickly take epizootic proportions liable to present a serious threat to animal health and to reduce sharply the profitability of poultry farming. (2) There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (3) On 23 December 2004 Bulgaria has confirmed an outbreak of Newcastle disease in the Kardjali region. (4) In view of the animal health risk of disease introduction into the Community, it is therefore appropriate as an immediate measure to suspend imports of live poultry, ratites, farmed and wild feathered game birds and hatching eggs of these species from Bulgaria. (5) Furthermore the importation into the Community from Bulgaria should be suspended for fresh meat of poultry, ratites and wild and farmed feathered game, meat preparations and meat products consisting of, or containing meat of those species, obtained from birds slaughtered after 16 November 2004. (6) Commission Decision 97/222/EC (3) lays down the list of third countries from which Member States may authorise the importation of meat products, and establishes treatment regimes in order to prevent the risk of disease transmission via such products. The treatment that must be applied to the product depends on the health status of the country of origin, in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of poultry meat products originating in Bulgaria treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (7) As soon as Bulgaria has communicated further information on the disease situation and the control measures taken in this respect the measures taken on Community level in relation to this outbreak should be reviewed. (8) The provisions of this Decision will be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, foreseen on 11-12 January 2005, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from the territory of Bulgaria of live poultry, ratites, farmed and wild feathered game and hatching eggs of these species. Article 2 Member States shall suspend the importation from the territory of Bulgaria of:  fresh meat of poultry, ratites, farmed and wild feathered game and of  meat preparations and meat products consisting of, or containing meat of, those species. Article 3 1. By derogation from Article 2, Member States shall authorise the importation of the products covered by this Article which have been obtained from birds slaughtered before 16 November 2004. 2. In the veterinary certificates accompanying consignments of the products mentioned in paragraph 1 the following words shall be included: Fresh poultry meat/fresh ratite meat/fresh meat of wild feathered game/fresh meat of farmed feathered game/meat product consisting of, or containing meat of, poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of, poultry, ratites, farmed or wild feathered game meat (4) obtained from birds slaughtered before 16 November 2004 in accordance with Article 3 (1) of Decision 2004/908/EC.. 3. By derogation from Article 2, Member States shall authorise the importation of meat products consisting of, or containing meat of, poultry, ratites, farmed and wild feathered game, when the meat of these species has undergone one of the specific treatments referred to under points B, C or D in part IV of the Annex to Decision 97/222/EC. Article 4 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 5 This Decision shall be reviewed in the light of the disease evolution and information supplied by the veterinary authorities of Bulgaria at the Standing Committee foreseen for 11 and 12 January 2005. Article 6 This Decision shall apply until 31 January 2005. Article 7 This Decision is addressed to the Member States. Done at Brussels, 23 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 31.1.1998, p. 9. Directive as last amended by the 2003 Act of Accession. (3) OJ L 98, 4.4.1997, p. 39. Decision as last amended by Decision 2004/857/EC (OJ L 369, 16.12.2004, p. 65). (4) Delete as appropriate.